Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 6, 2018

                                           No. 04-18-00201-CR

                                         IN RE Richard LARES

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On April 2, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court believes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on April 6, 2018.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2006-CR-10110, styled The State of Texas v. Richard Lares, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.